DETAILED ACTION

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, drawn to a vehicle cruise control sensor-cover.
Group II, claim(s) 4-7, drawn to a method of manufacturing a vehicle cruise control sensor-cover.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I & II lack unity of invention because even though the inventions of these groups require the technical feature of a bottom cover member having a logo and an outer frame protruding three-dimensionally, a top cover body comprising a transparent material having a back surface formed in a shape corresponding to the front surface of the bottom cover member, wherein the top cover member is assembled integrally with the front surface of the bottom cover member, a laser etching process partially selectively performed on the back surface of the top cover body to form an etched surface, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ohtake et al. (JP 2014-264081 of which a corresponding U.S. Patent Publication 2017/0301982) is cited below in view of Fuller et al. (U.S. Patent Publication No. 2014/0240958).  Ohtake teaches a bottom cover member (Fig. 3A, 12) having a logo (Fig. 1, 10) ([0035]) and an outer frame (Fig. 5A, 12d) protruding three-dimensionally, a top cover body (Fig. 3A, 11) comprising a transparent material (Fig. 3A, 11a) .
Ohtake does not explicitly teach a laser etching process partially selectively performed on the back surface of the top cover body to form an etched surface.
Fuller teaches a laser etching process partially selectively performed on the surface of the top cover body (Fig. 1, 100) to form an etched surface ([0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to laser etch the back surface of the opt cover body (11) of Ohtake as taught by Fuller in order to provide a desired visual effect of the logo through the etched surface as suggested in Fuller [0049].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11/9/2021